Citation Nr: 1116738	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  09-41 559	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for hypertension.

2.  Whether new and material evidence has been received to reopen service connection for anxiety attacks.

3.  Whether new and material evidence has been received to reopen service connection for nerve damage to the legs.

4.  Whether new and material evidence has been received to reopen service connection for headaches.

5.  Whether new and material evidence has been received to reopen service connection for a prostate disorder.

6.  Whether new and material evidence has been received to reopen service connection for hearing loss.

7.  Whether new and material evidence has been received to reopen service connection for a heart murmur.

8.  Whether new and material evidence has been received to reopen service connection for gout of the knees and feet.

9.  Whether new and material evidence has been received to reopen service connection for residuals of a cerebrovascular accident with memory loss.

10.  Whether new and material evidence has been received to reopen service connection for a vision disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1960 to September 1964.  He died in March 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 1960 to September 1964.
 
2.  On March 30, 2011, the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Waco, Texas, that the Veteran died in March 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title."  

The VA Secretary has proposed regulations governing the rules and procedures for substitution upon death.  Until such regulations are finalized, an eligible party
seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The Veteran's appeal is dismissed.



		
J. Parker
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


